Citation Nr: 9934359	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  94-47 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for chronic lumbosacral 
strain, currently evaluated as 20 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from December 1961 to April 
1966.

By rating decision in May 1971, service connection was 
granted for chronic lumbosacral strain.  This appeal arises 
from a December 1989 rating decision from the Winston-Salem, 
North Carolina Regional Office (RO) that denied the veteran's 
claim for an increased rating for service connected chronic 
lumbosacral strain.  A Notice of Disagreement was filed in 
February 1990 with a request for a hearing at the RO before a 
local hearing officer.  A Statement of the Case was issued in 
March 1990 and a substantive appeal was received in May 1990.

In May 1990, the abovementioned RO hearing was held.  

By rating decision in September 1990, the RO increased the 
evaluation for the veteran's service connected chronic 
lumbosacral strain from 10 percent disabling to 20 percent.  
The veteran has continued his appeal of the 20 percent 
rating.

In December 1991, the veteran requested a hearing at the RO 
before a Member of the Board.

This case was remanded in January 1997 for further 
development.  The case was thereafter returned to the Board.

In August 1999, the Board of Veterans' Appeals wrote to the 
veteran offering him his options with regard to a Board 
hearing.  In September 1999, the veteran requested a hearing 
before a member of the Board in Washington, D.C.  In writing 
in October 1999, the veteran withdrew his request for a 
hearing before a member of the Board.



REMAND

The veteran contends that the RO erred by failing to grant 
the benefits sought on appeal.  He has thus stated a well-
grounded claim for an increased rating.  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.  Furthermore, the duty to assist a veteran as provided 
for in 38 U.S.C.A. § 5107(a) has been interpreted to require 
providing the veteran with a VA examination that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

When the Board remanded this case to the RO in January 1997, 
it requested the RO (1) to obtain the veteran's recent 
treatment records for the service connected chronic 
lumbosacral strain, (2) to schedule him for VA orthopedic and 
neurological examinations to evaluate the current severity of 
the veteran's chronic lumbosacral strain, (3) obtain an 
administrative decision and underlying medical records 
granting Supplemental Security Income from the Social 
Security Administration, and (4) to readjudicate the claim 
for an increased rating.  Unfortunately, the report of the 
veteran's August 1998 VA orthopedic examination does not 
contain all of the information requested by the Board. 

The VA examination conducted in August 1998 did not fully 
address the requirements of DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held that in evaluating a service-connected joint, the Board 
erred by not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement 
under 38 C.F.R. § 4.45.  Thus, when considering the rating to 
be assigned a service-connected joint, medical evidence must 
be obtained as to any additional range of motion loss or 
ankylosis due to pain on use, incoordination, weakness, 
fatigability, or during flare-ups.  DeLuca.  The veteran has 
indicated he is in chronic pain due to his low back.  
Additionally, the veteran complains of muscle spasm and 
weakness of his legs.  Therefore, the veteran should be 
afforded an orthopedic examination to address the DeLuca 
requirements and a neurological examination to address the 
veteran's radicular symptoms.  In scheduling examinations for 
the veteran, it is noted that he has requested that the 
examinations be conducted at the Durham, North Carolina VA 
Medical Center.

Additionally, it is indicated in the record that the veteran 
has received treatment from the Durham, North Carolina, VA 
Medical Center.  Recent treatment records from this facility 
should be requested prior to a VA examination.  VA has a duty 
to assist the veteran in the development of facts pertaining 
to this claim.  The Court has held that the duty to assist 
the claimant in obtaining and developing available facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for the chronic lumbosacral 
strain in recent years.  Thereafter, the 
RO should obtain legible copies of all 
records that have not already been 
obtained, including those from the 
Durham, North Carolina VAMC.

2.  Following completion of the above 
action, the veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of the 
service connected chronic lumbosacral 
strain.  The examinations should be 
scheduled at the Durham, North Carolina 
VA Medical Center if feasible.  If the 
examinations cannot be scheduled at the 
above-mentioned location, the RO should 
document for the record the reasons 
therefor.  The veteran should be notified 
of the importance of appearing for the 
examinations and the consequences of his 
failure to do so.  The claims folder must 
be made available to the examiners for 
review prior to the examinations.  All 
necessary diagnostic testing should be 
done to determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  
If feasible, the manifestations referable 
to the service connected lumbosacral 
strain and any complications resulting 
therefrom should be dissociated, if 
feasible, from any co-existing but 
unrelated disabilities.  If not feasible, 
this fact should be noted for the record. 

The orthopedic examiner should indicate 
as follows:  (The answers should be 
numbered to correspond to the questions 
posed.)

I.  The range of motion of the 
veteran's low back and the normal 
range of motion.

II.  Whether there is any muscle 
spasm on extreme forward bending; 
loss of lateral motion; abnormal 
mobility on forced motion; listing 
of whole spine to opposite side, or 
positive Goldthwaite's sign.

III.  Whether there is any pain, 
weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is 
likely to be additional range of 
motion loss of the service connected 
chronic lumbosacral strain due to 
any of the following:  (1) pain on 
use, including flare ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The above determinations must, if 
feasible, be expressed in terms of 
the degree of additional range of 
motion loss or ankylosis (specify 
whether favorable or unfavorable) 
due to pain on use or during flare 
ups under § 4.45.  If the examiner 
is unable to make such a 
determination, it should be so 
indicated on the record.   

The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable to 
the service connected chronic lumbosacral 
strain.  If so, all such manifestations 
should be described in detail.  The 
discussion must include notation as to 
whether the veteran has persistent 
symptoms compatible with sciatic 
neuropathy; characteristic pain; 
demonstrable muscle spasm; or an absent 
ankle jerk or other neurological findings 
appropriate to the site of any diseased 
disc.  If attacks of intervertebral disc 
syndrome are present, the examiner should 
note whether the attacks are recurrent, 
whether there is intermittent relief or 
whether there is little intermittent 
relief.  All factors upon which any 
medical opinion is based must be set 
forth for the record.

3.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45, 
the provisions of DeLuca and VAOPGCPREC 
36-97 (Dec. 12, 1997) and whether a 
separate rating may be assigned the 
neurological aspects of the service 
connected chronic lumbosacral strain.  If 
the action taken remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case.  This should include 
consideration and discussion of 38 C.F.R. 
§ 3.655 if the veteran fails to appear 
for the scheduled examination.  If the 
veteran fails to appear for a scheduled 
examination, the RO should include 
verification in the claims file as to the 
date the examination was scheduled and 
the address to which notification was 
sent.  Verification that the veteran was 
notified of the consequences of his 
failure to appear for any examination 
should also be included in the claims 
folder.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



